Citation Nr: 0908131	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-25 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an extension of a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.30 
due to surgery necessitating convalescence for service-
connected residuals of a fracture of the left ulnar styloid, 
in effect from June 16, 2004 to July 31, 2004.

2.  Entitlement to an extension of a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.30 
due to surgery necessitating convalescence for service-
connected residuals of a fracture of the left ulnar styloid, 
in effect from May 17, 2005 to July 31, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to March 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claims.  

The Board notes that in a November 2008 letter, the Veteran 
was informed by the Board that it was considering denying the 
claim for entitlement to an extension of a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.30 
due to surgery necessitating convalescence for service-
connected residuals of a fracture of the left ulnar styloid, 
in effect from June 16, 2004 to July 31, 2004, as a matter of 
law, which was not something that the RO had looked at when 
adjudicating the claim.  The Veteran was given 60 days to 
respond by submitting additional evidence or argument and 
informed that if no response was received within the 60 day 
period, the Board would proceed with the appeal.  As no 
response from the Veteran was received during the allotted 
time frame, the Board will proceed accordingly.  


FINDINGS OF FACT

1.  The Veteran's claim for an extension of a temporary total 
evaluation for convalescence based on surgery performed on 
June 16, 2004 was received by the RO in August 2005, more 
than one year after the medical procedure upon which the 
claim for extension of convalescence is based.

2.  In July 2005, the RO assigned a temporary total rating, 
effective from May 17, 2005 to July 31, 2005, based on 
surgical treatment of the Veteran's service-connected 
residuals of a fracture of the left ulnar styloid that 
necessitated convalescence.

3.  The Veteran's surgery on May 17, 2005 did not necessitate 
convalescence beyond July 31, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an extension of the temporary total 
rating based on the need for convalescence following surgery 
on June 16, 2004 have not been met.  38 C.F.R. 
§§ 3.400(o)(2), 4.30 (2007).

2.  The criteria for an extension of the temporary total 
rating based on the need for convalescence following surgery 
on May 17, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R § 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Entitlement to an extension beyond July 31, 2004 for a 
temporary 100 percent evaluation under 38 C.F.R. § 4.30 for 
service-connected residuals of a fracture of the left ulnar 
styloid

The Veteran seeks entitlement to an extension beyond July 31, 
2004 for a temporary 100 percent evaluation under 38 C.F.R. § 
4.30 for service-connected residuals of a fracture of the 
left ulnar styloid.  His claim was received by the RO in 
August 2005.  See statement in support of claim dated July 
2005.  

In pertinent part, service connection for residuals of a 
fracture to the left ulnar styloid was granted in a May 1996 
rating decision.  In June 2004, the Veteran informed the RO 
that he had surgery performed on his left wrist, hand and arm 
in connection with a service-connected disability on June 16, 
2004.  See VA Form 21-4138; statement in support of claim.  
The RO granted a temporary total evaluation for surgery of 
the service-connected residuals of a fracture of the left 
ulnar styloid necessitating convalescence effective from June 
16, 2004 until July 31, 2004.  See September 2004 rating 
decision.  

The Veteran was informed of this decision in a letter dated 
September 2004.  There is no indication that he disagreed 
with this decision in any way, though he did file a claim for 
increased rating for service-connected residuals of a 
fracture of the left ulnar styloid in March 2005.  See 
statement in support of claim.  In this statement, the 
Veteran reported that the surgery performed on June 16, 2004 
was somewhat successful, but he was numb in part of his left 
elbow and was in more pain than before the surgery.  

In May 2005, the Veteran again sought a temporary total 
evaluation for service-connected residuals of a fracture of 
the left ulnar styloid due to surgery performed on May 17, 
2005.  See VA Form 21-4138.  The RO granted a temporary total 
evaluation for surgery of the service-connected residuals of 
a fracture of the left ulnar styloid necessitating 
convalescence effective from May 17, 2005 until July 31, 
2005.  See July 2005 rating decision.  In a statement 
received by the RO in August 2005, the Veteran requested that 
the RO reconsider the amount of convalescence awarded for the 
May 2005 surgery.  He also asserted that he should have been 
awarded more than one month of convalescence following the 
June 2004 surgery and requested back pay, but did not 
specifically indicate disagreement with the September 2004 
rating decision.  See July 2005 statement in support of 
claim.  

The applicable laws and regulations provide that a temporary 
total rating may be assigned for a period of one, two or 
three months if at least one month of convalescence is 
necessitated by surgery for a service-connected disability, 
with such benefits payable from the date of entrance into the 
hospital or the date of outpatient treatment for the period 
in question.  38 C.F.R. § 3.401(h)(2), 4.30.  An extension of 
the total convalescence rating is available up to one year 
from the initial date of hospitalization.  38 C.F.R. § 
4.30(b).

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  An award of a temporary 
total rating for convalescence under the provisions of 
38 C.F.R. § 4.30 is effective the "date of entrance into the 
hospital, after discharge from hospitalization (regular or 
release to non-bed care)."  38 C.F.R. § 3.401(h).  

An exception to the rule regarding increased ratings applies, 
however, under circumstances where the evidence demonstrates 
that a factually ascertainable increase in disability 
occurred within the one-year period preceding the date of 
receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 
31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

As noted above, the Veteran's claim for an extension of the 
temporary total evaluation awarded under the provisions of 
38 C.F.R. § 4.30 based on the need for convalescence 
following surgery performed on his service-connected 
residuals of a fracture of the left ulnar styloid on June 16, 
2004 was received by the RO in August 2005, more than one 
year after the surgery was performed and more than one year 
after the period of convalescence awarded ended on July 31, 
2004.  

Since the Veteran did not claim entitlement to an extension 
of the temporary total rating for the June 2004 surgery until 
more than one year after the date of the surgery, as well as 
more than one year after the initial period of convalescence 
awarded ended, his claim does not fall within the exception 
to the rule establishing the effective date of a claim for 
increased rating.  The pertinent facts are not in dispute and 
the law is dispositive.  The Board also notes that the 
legislative and public policy purpose of providing a 
temporary total rating benefit is to provide Veterans with 
subsistence support during convalescence, when employment is 
precluded.  To accomplish this purpose, therefore, it stands 
to reason that the claim for the benefit sought must be filed 
in proximity to the need for the benefit.  Allowing claims to 
be filed after the need for such support has expired, i.e., 
after the Veteran has returned to work, would subvert the 
purpose of the benefit.  In any case, the Board is without 
authority to alter controlling law and regulations.  
Accordingly, this claim must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.	Entitlement to an extension beyond July 31, 2005 for a 
temporary 100 percent evaluation under 38 C.F.R. § 4.30 for 
service-connected residuals of a fracture of the left ulnar 
styloid

As discussed above, the RO granted a temporary total 
evaluation for surgery of the service-connected residuals of 
a fracture of the left ulnar styloid necessitating 
convalescence effective from May 17, 2005 until July 31, 
2005.  See July 2005 rating decision.  In his July 2005 
statement in support of claim, the Veteran requested 
reconsideration of the amount of convalescence awarded for 
the May 2005 surgery.  See statement received August 2005.  

The Veteran asserts that he is entitled to an extension of 
his temporary total rating beyond July 31, 2005 because his 
service-connected wrist is worse now than before the surgery 
was performed.  He also contends that VA sent him to a doctor 
on two occasions, and that this doctor, who is the only 
doctor he has seen, recommended six months convalescence.  
The Veteran also reports that it took about nine months 
before he had most of the use of his wrist and hand back 
following the surgery.  See November 2005 VA Form 21-4138; 
November 2005 statement in support of claim;  April 2006 VA 
Form 21-4138; August 2006 VA Form 9.  

As noted above, 38 C.F.R. § 4.30 sets forth provisions 
governing convalescent ratings.  It provides that a total 
disability rating (100 percent) will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that entitlement is warranted, effective from the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  In order to attain a temporary total disability 
rating, the Veteran must demonstrate that his service-
connected disability resulted in: (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals, such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight- bearing prohibited); or (3) immobilization 
by cast, without surgery, of one major joint or more.  38 
C.F.R. § 4.30(a) (2007).

In addition, if VA assigns a temporary total rating, such 
will be followed by appropriate schedular evaluations; a 
reduction in the total rating will not be subject to the 
notice and procedural requirements of 38 C.F.R. § 3.105(e).  
When the evidence is inadequate to assign a schedular 
evaluation, a physical examination will be scheduled and 
considered prior to the termination of a total rating.  38 
C.F.R. § 4.30.  Additionally, § 4.30 further authorizes 
extensions of the temporary total rating when supported by 
the record in increments of one, two or three months beyond 
the initial three months granted.  These extensions may be 
made pursuant to 38 C.F.R. § 4.30 (a) (1) (2) or (3). 38 
C.F.R. § 4.30(b)(2) (2007).

The evidence of record in this case indicates that the 
Veteran underwent removal of a compression plate in the left 
ulna and removal of a left ulnar styloid fragment on May 17, 
2005 at the VA Medical Center (VAMC) in Tampa, Florida.  
Prior to the surgery, a Security Prescription Form dated May 
11, 2005 indicates that 60 days of convalescence leave was 
recommended following surgery of the left forearm on May 17, 
2005.  See VA Form 10-2577F.  

VA records reveal that the Veteran was seen on May 20, 2005 
at the Orlando outpatient clinic three days status post 
removal of the plate and screws in the left ulna and ulna 
styloidectomy.  It was noted that he was doing well with 
expected pain, though Percocet gave him relief.  The Veteran 
had no other complaints.  The examiner noted that the Veteran 
was going to have his sutures removed at the VAMC in Kansas, 
was to be given a wrist brace, was to be seen in about one 
month, and was to have two months convalescence.  See 
orthopedics note.  

The Veteran underwent a VA compensation and pension (C&P) 
examination at Bohica Orthopedics on May 20, 2005, at which 
time he reported that he had undergone removal of the plate 
from the ulnar shortening surgery (performed in June 2004) on 
May 17, 2005.  He presented to the clinic in a postoperative 
immobilization forearm splint.  The Veteran complained of 
pain along the entire course of the ulna due to the recent 
surgery and immobilization, and also complained of swelling 
of his fingers and loss of range of motion.  

Physical examination revealed that the Veteran presented in 
an arm sling with a fresh postoperative mobilization bandage 
and splint on his hand that was saturated with blood.  He 
demonstrated fusiform swelling of the index through fifth 
fingers with loss of range of motion to the distal palmar 
crease -4 centimeters and loss of opposition of his thumb to 
his little finger at -2 centimeters.  The Veteran had good 
capillary refill and normal two-point discrimination.  The 
clinical impression made was nonunited old ulnar styloid 
fracture of the left wrist; radiographic changes consistent 
with recent surgical removal of an ulnar plate; and early 
proximal row arthritis of the left wrist.  The examiner 
reported that he believed the Veteran would need to be placed 
in postoperative physical therapy for at least four to six 
months and then reassessed for his residual disability of the 
left upper extremity.  

The Veteran was seen at the Wichita, Kansas VAMC on May 27, 
2005 for suture removal.  It was noted that he had apparently 
suffered a fracture of the ulnar shaft on May 11, 2005 and 
underwent removal of the plate and screw of the left ulnar 
and ulnar styloidectomy on May 17, 2005.  Mild 
circumferential erythema of approximately one centimeter with 
edema and tenderness, but no drainage, was noted at the site 
of the styloidectomy.  The examining physician also indicated 
that the wound edges were healed and that there was a 
proximal long incision without edema, erythema, warmth or 
drainage.  The procedure performed was removal of interrupted 
stitches number four from the styloid area and removal of the 
running stitch from the shaft.  The procedure was performed 
under sterile conditions without difficulty and the Veteran 
tolerated it well.  He was advised to apply Betadine to the 
suture line and was given sterile strips as needed.  It was 
also recommended that he not immerse the area in water and to 
keep it clean.  The Veteran reported that he would be in the 
area for another two to three weeks and was advised to return 
if the area worsened, was not healing, and if he had drainage 
or a fever.  No other records from the Wichita VAMC are 
contained in the claims folder.  

The Veteran was seen five weeks after the surgery at the 
Orlando VA Outpatient Clinic (VAOPC).  The examiner noted 
that he was doing well and further reported that the 
incisions were well-healed.  The examiner also noted that the 
Veteran indicated that the bone was still sore.  There was no 
swelling or ecchymosis, neuro was intact, and there was 
normal range of motion with slight pain/stiffness in the 
wrist.  The Veteran was to continue the range of motion, ice, 
and strengthening and was given some capsaicic cream.  He was 
to be seen in about one month.  See June 2005 orthopedics 
note.  Remaining VA treatment records dated through June 2006 
do not contain any other references to the Veteran's left 
wrist.  

The Veteran underwent another VA C&P examination at Bohica 
Orthopedics in September 2005.  He reported being treated 
with postoperative immobilization for six weeks following the 
May 17, 2005 surgery and indicated that he had not received 
any therapy for his left upper extremity postoperative 
condition.  The Veteran's subjective complaints related to 
pain along the course of his prior metacarpal boss excision 
along the aspect of his distal ulnar styloid and radiating 
numbness to the right and little fingers associated with his 
ulnar transposition.  He also complained of swelling and loss 
of range of motion of his left wrist, as well as weakness of 
grip strength.  Following physical examination, the clinical 
impression made was status post ulnar transposition of the 
left upper extremity with residual ulnar neuropathy; and 
status post open reduction internal fixation, distal ulna, 
excision of partial ulnar styloid with resultant loss of 
range of motion, weakness of grip strength and persistent 
swelling.  

The Board finds that the evidence of record does not support 
the Veteran's claim for an extension of the temporary 100 
percent evaluation assigned for service-connected residuals 
of a fracture of the left ulnar styloid beyond July 31, 2005, 
as it does not appear that any of the criteria cited in § 
4.30 are satisfied as of August 1, 2005.  

The Board acknowledges that the examiner who performed the 
May 2005 VA examination reported that he believed the Veteran 
would need to be placed in postoperative physical therapy for 
at least four to six months.  The medical evidence in this 
case, however, does not reveal that the Veteran was 
recommended for more than two months of convalescence 
following the May 17, 2005 surgery.  See May 11, 2005 VA Form 
10-2577F (60 days of convalescence leave recommended); May 
20, 2005 orthopedics note (Veteran to have two months 
convalescence for this service-connected injury).  

The medical evidence of record also does not reveal that the 
Veteran's left wrist symptoms involve stumps of recent 
amputations, application of a body cast, or use of a 
wheelchair or crutches, and there is no medical evidence 
demonstrating the necessity for house confinement.  Moreover, 
the evidence does not support a finding that the surgery 
resulted in incompletely healed surgical wounds.  The Board 
acknowledges that the examiner who conducted the VA 
examination on May 20, 2005, three days following the 
surgery, noted that the splint on the Veteran's hand was 
saturated with blood.  When the Veteran presented to the 
Wichita VAMC for suture removal a week later, however, there 
was no blood noted and the physician reported that the wound 
edges were healed and that there was no drainage.  See record 
dated May 27, 2005.  

Lastly, the convalescence associated with the surgery 
performed on the service-connected residuals of a fracture of 
the left ulnar styloid did not include "therapeutic 
immobilization" of a major joint beyond the six week period 
reported by the Veteran during the September 2005 VA 
examination.  Rather, the evidence demonstrates that the 
Veteran presented to the clinic at Bohica Orthopedics on May 
20, 2005 for a VA examination in a postoperative 
immobilization forearm splint, but there was no further 
mention of a splint in subsequent records.  See May 27, 2005 
record from Wichita VAMC; records from the VAOPC in Orlando; 
September 2005 VA examination report.  

For these reasons, the Board concludes that the evidence is 
insufficient to show that the Veteran meets any of the 
criteria listed in 38 C.F.R. § 4.30(a)(1), (2) or (3) which 
would allow the grant of additional months of a temporary 
total convalescence rating.

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

At this juncture, the Board notes that the notice and duty to 
assist provisions have no effect on an appeal where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-43 (2002).  In cases such as the Veteran's claim for 
an extension of the temporary total disability rating in 
effect from June 16, 2004 to July 31, 2004, where the claim 
cannot be substantiated because there is no legal basis for 
the claim, or because undisputed facts render the claimant 
ineligible for the claimed benefit, VA is not required to 
meet the duty to assist a claimant.  See Sabonis, 6 Vet. App. 
at 430 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5- 2004.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the issuance of the January 2006 rating decision 
that denied the Veteran's claim for an extension of the 
temporary total disability rating in effect from May 17, 2005 
to July 31, 2005, the Veteran was advised of the evidence 
necessary to substantiate his claim and of his and VA's 
respective duties in obtaining evidence.  See November 2005 
letter.  Accordingly, the duty to notify has been fulfilled 
concerning this claim.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
concerning the claim for an extension of the temporary total 
disability rating in effect from May 17, 2005 to July 31, 
2005, as the Veteran's VA treatment records have been 
associated with the claims folder and he was afforded several 
appropriate VA examinations in connection with his claim.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.




ORDER

An extension of the temporary total rating assigned under the 
provisions of 38 C.F.R. § 4.30 for surgery necessitating 
convalescence for service-connected residuals of a fracture 
of the left ulnar styloid, in effect from June 16, 2004 to 
July 31, 2004, is denied.

An extension of the temporary convalescent rating for 
service-connected residuals of a fracture of the left ulnar 
styloid beyond July 31, 2005 is denied under 38 C.F.R. § 
4.30.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


